Exhibit 10.2

ATLAS OIL AND GAS, INC.

Convertible Promissory Note

Due May 6, 2009

THIS CONVERTIBLE PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED, OR QUALIFIED UNDER ANY APPLICABLE STATE’S
SECURITIES LAWS AND MAY NOT BE SOLD, ASSIGNED OR TRANSFERRED UNLESS:  (A) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND ALL QUALIFICATIONS REQUIRED UNDER ANY APPLICABLE
STATE’S SECURITIES LAWS HAVE BEEN OBTAINED; OR (B) IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THIS NOTE MAY BE SOLD, ASSIGNED OR
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933 AS AMENDED, AND WITHOUT QUALIFICATION UNDER ANY APPLICABLE STATE’S
SECURITIES LAWS.

Date: May 6, 2009

FOR VALUE RECEIVED, Atlas Oil and Gas, Inc., a Nevada corporation (“Company”),
promises to pay to the order of Thomas Cunningham (“Representative”), as
representative for the shareholders (“Sagrada Shareholders”) of Sagrada
Investments, Inc., a Nevada corporation (“Sagrada”), or the Representative’s
registered assigns, at the address of the Representative set forth in Section
5(c), or at such other place as the then holder of this Note shall from time to
time have designated to the Company in writing, on the maturity date as set
forth below in Section 2(a), the sum of One Hundred Thousand Dollars ($100,000)
("principal amount"), without interest, in lawful money of the United States.
 All payments by the Company on this Note shall be credited to the principal
amount of this Note.

1.

Description of Note.

(a)

The Note. This Note is issued by the Company pursuant to that certain Share
Exchange Agreement dated May 6, 2009, to which the Company and Sagrada are
parties (“Share Exchange Agreement”).




(b)

Transfer. Subject to the foregoing legend relating to federal and state
securities laws, the Representative shall have the right at any time to sell,
assign, transfer or negotiate all or any part of this Note to the Sagrada
Shareholders.  In the case of any sale, assignment, transfer or negotiation of
all or part of this Note authorized under this Section 1(b), the assignee,
transferee or recipient shall have, to the extent of such sale, assignment,
transfer or negotiation, the same rights, benefits and obligations as it would
if it were the Representative with respect to this Note or the loan evidenced
thereby.  The Company shall keep at its principal office a register in which the
Company shall provide for the registration of the Note and for the transfer of
the same.  Upon surrender for registration of transfer of any Note at the
principal office of the Company, the Company shall, at its expense, promptly
execute and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees and,
in the case of a transfer in part, such transferor.








1

ATI.AS OIL. AND GAS, INC.

CONVER11SLIO PROMISSORY NOTE:

MAY 6, 2009




--------------------------------------------------------------------------------

(c)

Lost or Destroyed Note. In case this Note shall be mutilated or alleged to have
been lost or destroyed, a new Note will be issued in place thereof by the
Company on presentation to the Company of reasonable evidence of such
mutilation, loss or destruction and upon such indemnity, if any, as the Company
may reasonably require for its protection.

2.

Maturity Date.

(a)

The principal amount of this Note shall be payable in full by the Company on the
later to occur of (“Maturity Date”): (i) May 6, 2009; or (ii) the date of
completion of the Share Exchange (as defined in Section 1.1 of the Share
Exchange Agreement).




(b)

All payments made by the Company pursuant to this Note shall be made without
defense, set off or counterclaim, in same day funds and delivered to the holders
hereof and thereof not later than Noon (California time) on the date such
payment is due, provided that funds received by such holders after Noon
(California time) shall be deemed to have been paid by the Company on the next
succeeding business day.  Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a business day, the payment shall be made
on the next succeeding business day and such additional period shall be included
in the computation of the payment of interest hereunder.

3.

Reverse Stock Split; Conversion of Note.

(a)

Prior to date of this Note, Company commenced a process to have a one for one
hundred (1 for 100) reverse stock split (“Reverse Stock Split”). Company shall
submit an application to the Financial Industry Regulatory Authority (“FINRA”)
for approval of the Reverse Stock Split no later than May 13, 2009.   




(b)

Immediately upon FINRA’s approval of the Reverse Stock Split, the principal
amount of this Note shall be automatically converted into an aggregate total of
Thirty Six Million Three Hundred Fifty Thousand (36,350,000) shares of the
Company’s common stock (“Conversion Shares”), par value $.001 per share, without
need for notice or other action on the part of Company, Representative or
Sagrada Shareholders.

(c)

Company shall deliver the Conversion Shares as follows:

(i)

To the Escrow Holder set forth in that certain Escrow Letter Agreement dated May
6, 2009, a form of which is attached as Exhibit E to the Share Exchange
Agreement, Seven Million Two Hundred Seventy Thousand (7,270,000) shares of the
Company’s Common Stock, with the record owner set forth on the stock certificate
being “Sagrada Representative.”

(ii)

To the Representative, Twenty-Nine Million Eighty Thousand (29,080,000) shares
of the Company’s Common Stock, with the record owner of set forth on the stock
certificate being “Sagrada Representative.”





2

ATI.AS OIL. AND GAS, INC.

CONVER11SLIO PROMISSORY NOTE:

MAY 6, 2009




--------------------------------------------------------------------------------

4.

Default.

If and whenever any of the following events (each of which is hereinafter
referred to as an "Event of Default") shall occur, the Company shall be in
default under this Note:

(a)

If any material portion of the property of the Company shall have been
condemned, seized or otherwise appropriated by any governmental authority or any
officer or instrumentality thereof; or

(b)

If the Company shall have made an assignment for the benefit of creditors, or
shall have admitted in writing its inability to pay its debts as they become
due, or shall have filed a voluntary petition in bankruptcy, or shall have been
adjudicated a bankrupt or insolvent, or shall have filed any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall have filed any answer admitting the material allegations of
a petition filed against the Company in any such proceeding, or shall have
sought or consented to or acquiesced in the appointment of any trustee, receiver
or liquidator of the Company or of or any substantial part of the properties of
the Company, or the Company or its directors or its shareholders shall have
taken any action relating to the dissolution or liquidation or suspension of the
business of the Company; or

(c)

If, within 60 days after the commencement of any proceeding against the Company
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceeding shall not have been dismissed, or if, within 60 days
after the appointment without the consent or acquiescence of the Company of any
trustee, receiver or liquidator of the Company or of all or any substantial part
of the properties of the Company, such appointment shall not have been vacated;
or

(d)

If a final judgment, order or decree for the payment of money in excess of
$10,000 shall have been rendered against the Company and within 60 days after
entry thereof shall not have been satisfied or discharged, or execution thereof
stayed pending appeal, or if within 60 days after the expiration of any such
stay such judgment shall not have been satisfied or discharged;




The Company shall promptly notify the Representative in writing of the
occurrence of any Event of Default or the existence and substance of any event
or condition which with the passage of time or the giving of notice, or both,
would become an Event of Default. Upon the occurrence of an Event of Default,
whether or not notice has been provided by Company, the holder hereof may at any
time thereafter at its option by written notice to the Company declare the
entire principal amount of, and all accrued interest on, this Note to be
immediately due and payable, without presentment, demand, protest or notice, all
of which are hereby waived by the Company.




3

ATI.AS OIL. AND GAS, INC.

CONVER11SLIO PROMISSORY NOTE:

MAY 6, 2009




--------------------------------------------------------------------------------

5.

Miscellaneous.

(a)

Brokers. Each Party represents and warrants to the others that no broker,
finder, or financial advisor is entitled to any brokerage, finder’s, or other
fee or commission in connection with this Note.

(b)

Notices.  All notices, claims, demands and other communications hereunder shall
be in writing and shall be deemed given if delivered personally or by telex or
telecopy or mailed by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address as shall be submitted in writing):




To Company:

Dan Motsinger, CEO

3410 Gladstone Street

Winston Salem, NC 27104

P.O. Box 4828

Winston Salem, NC 27115

To Representative:

Thomas Cunningham

President Sagrada Investments, Inc.

7305 Calle Sagrada

Bakersfield, CA 93309




(c)

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Nevada without giving effect to the provisions thereof
relating to conflicts of law.

(d)

Parties in Interest. Nothing in this Note, express or implied, is intended to or
shall confer upon any other person, except Company, Representative and Sagrada
Shareholders, any rights, benefit, or remedies of any nature whatsoever or by
reason of this Note.

(e)

Jurisdiction and Venue. Each Party hereto hereby agrees that any proceeding
relating to this Note shall be settled through binding arbitration in Las Vegas,
Nevada by a single arbiter whose decision shall be binding and enforceable in
any jurisdiction. Jurisdiction and venue for any such arbitration shall be in
Las Vegas, Nevada and shall be governed by the commercial rules of the American
Arbitration Association.  Each party hereto hereby consents to personal
jurisdiction in the State of Nevada in any such action, consents to service of
process by registered mail made upon such party and/or such party’s agent, and
waives any objection to venue or to any claim that such court and/or proceeding
is an inconvenient form.




(f)

Investigation. The respective representations and warranties of each Party
contained herein or in the certificates or other documents shall not be deemed
waived or otherwise affected by any investigation made by ally party hereto.




(g)

Consents. For purposes of any provision of this Note requiring, permitting, or
providing for the consent of any corporate party the written consent of the
Chief Executive Officer or President of a party shall be sufficient to
constitute such consent.








4

ATI.AS OIL. AND GAS, INC.

CONVER11SLIO PROMISSORY NOTE:

MAY 6, 2009




--------------------------------------------------------------------------------

(h)

Integration. This Note constitutes a single. integrated written contract
expressing the entire agreement of the parties with respect to the subject
matter hereof. and supersedes all prior or contemporaneous discussions,
negotiations or agreements, written or oral, if any. This Note may not be
modified or amended except by written instrument signed by all of the parties
hereto expressing such amendment or modification. No covenants, agreements,
representations or warranties of any kind whatsoever have been made by any party
with respect to the subject matter hereof: except as specifically set forth in
this Note.

(i)

Execution and Counterparts. This Note may be executed in one or more
counterparts which, taken together, shall constitute one and the same Note and
shall be effective ns of the date first written above. The parties may deliver
signatures by facsimile with the manually signed pages to be delivered to each
other party within a reasonable time thereafter. The facsimile pages shall be
deemed original signatures.




(j)

Severability. If any provision of this Note is found to be illegal, invalid or
unenforceable under present for future laws effective during the term of this
Note, such provision shall be fully severable; this Note shall be construed and
enforced as if such illegal, invalid or unenforceable provision never comprised
a part of this Note; and the remaining provisions of this Note shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by severance from this Note.

IN WTTNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized officers of the Company identified below.




 

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

ATLAS OIL AND GAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dan Motsinger

 

 

Name:

Dan Motsinger

 

 

Title:

Chief Executive Officer








5

ATI.AS OIL. AND GAS, INC.

CONVER11SLIO PROMISSORY NOTE:

MAY 6, 2009


